Case 1:18-cv-00937-CFC-MPT Document 268 Filed 10/09/20 Page 1 of 2 PageID #: 12416


                       MORRIS, NICHOLS, ARSHT                 &   TUNNELL       LLP

                                     1201 N ORTH M ARKET S TREET
                                            P.O. B OX 1347
                                 W ILMINGTON , D ELAWARE 19899-1347

                                              302 658 9200
                                            302 658 3989 F AX
  JEREMY A. TIGAN
  302 351 9106
  jtigan@mnat.com


                                            October 9, 2020

  The Honorable Mary Pat Thynge                                            VIA ELECTRONIC FILING
  United States District Court
    for the District of Delaware
  844 North King Street
  Wilmington, DE 19801

           Re:      RetailMeNot, Inc. v. Honey Science LLC, No. 18-937-CFC-MPT (Consolidated)

  Dear Judge Thynge:

         Plaintiff RetailMeNot, Inc. respectfully submits this response to the Court’s September
  30, 2020 Order requesting an explanation as to why the Amended Complaint should remain
  under seal. D.I. 267.

         RetailMeNot does not believe that the entire Amended Complaint should remain under
  seal. As shown in D.I. 251, and Exhibits Q, R, and S, RetailMeNot redacted only three
  categories of sensitive information in the Amended Complaint: (1) RetailMeNot’s global sales
  and visitor information, (D.I. 251, Ex. 1 at ¶¶ 12, 85); (2) the cost of RetailMeNot’s product
  development efforts (D.I. 251, Ex. 1 at ¶ 13); (3) and confidential communications and
  negotiations with Honey, D.I. 251 Ex. 1 at ¶¶ 90, 93, 94, 97, Ex. Q, R, S. Recognizing the
  public’s interest in open access to judicial records, RetailMeNot now respectfully requests that
  only Exhibit Q remain under seal.

          Federal Rule of Civil Procedure 26(c)(1) permits the entry of an order to prevent
  disclosure of discovery material where doing so would “protect a party or person from
  annoyance, embarrassment, oppression, or undue burden or expense.” Documents may remain
  under seal, even if they are part of the judicial record, to protect a party’s interest in confidential
  commercial information, including information that cause serious risk of competitive injury and
  financial information. Joint Stock Soc. v. UDV N. Am., Inc., 104 F. Supp. 2d 390 (D. Del. 2000)
  (financial information, strategic plans, marketing campaigns, consumer research could remain
  under seal); United States v. Dentsply Int’l, Inc., 187 F.R.D. 152, 159 n. 6 (D. Del.
  1999) (affording protection to corporate strategies, sale and pricing).

        The information contained in Exhibit Q meets the standard for remaining under seal, as it
  is commercially sensitive and would cause RetailMeNot competitive injury if released. Exhibit
Case 1:18-cv-00937-CFC-MPT Document 268 Filed 10/09/20 Page 2 of 2 PageID #: 12417

  The Honorable Mary Pat Thynge
  October 9, 2020
  Page 2


  Q is an internal email thread between RetailMeNot employees, which contains notes from a
  phone call with Honey’s co-founder, as well as internal reactions regarding Honey’s business
  model. This sensitive information, if released, would hurt RetailMeNot as its competitors could
  learn its specific internal business concerns and discussions regarding a specific competitor. If
  similar issues arise with a different competitor in the future, this would put RetailMeNot at a
  disadvantage.

        For these reasons, RetailMeNot respectfully requests permission to file a new version of
  the Amended Complaint that only redacts these two categories of information from Exhibit Q.

                                              Respectfully,

                                              /s/ Jeremy A. Tigan

                                              Jeremy A. Tigan (#5239)


  JAT/rs
  cc:    Clerk of the Court (via CM/ECF)
         All Counsel of Record (via CM/ECF and electronic mail)
